PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/467,460
Filing Date: 23 Mar 2017
Appellant(s): Miller et al.



__________________
David H. Judson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/22/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shear, et al. [US 20140143216] in view of Eilert [US 20120198205].

(2) Response to Argument
In response to the argument (pg.9-10, “First”), Eilert is not analogous art:
	In response to applicant's argument that Eilert is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Eilert teach “while the transaction executes permitting the transaction to be altered by the second operator in response to the request”. Examiner respectfully points to out to the Board of Appeals Shear is the primary reference that teach the claimed invention including executing transactions along with human operators whereas Eilert teaches transactions that can be altered while transaction executes.
In response to the argument (pg.10-11, “Second”), Shear do not meet the “while the transaction executes” element:
	Examiner again points out that while the Shear reference teach the claimed invention where the claim is further in view of the Eilert reference to teach the obviousness to the “while the transaction executes” element as according to the Final rejection. The rejection is under the Shear and Eilert according to the claim as written. Eilert is thus, the secondary reference and not relied upon for permitting the transaction to be altered by a human operator.
Shear obviously suggest the capability of while the transaction executes, to respond and/or perform other operations; “while the transaction executes”, other instruction or operation to the transaction may be occurring per se [Shear: 0673, 0700]. Thus, the claimed aspect of “while the transaction executes permitting the transaction to be altered” is brought forth by Eilert.  
Eilert teaches the invention to perform transactions in an atomic fashion may operate using a transaction protocol that may define individual transaction commands and may accommodate multiple simultaneous transaction commands while providing status of transactions to a host that initiated the transaction commands. Such a duplication process may leave original portions and/or duplicates of the memory portions intact while original portions of the memory may be changed, rewritten, and/or manipulated. Individual operators of a transaction command may lead to changes, rewrites, and/or other such manipulation of original or temporary copies of remapping tables as well [Eilert: 0015]. Thus, by Eilert disclosing that a transaction may affect remapping table, these are changes during execution of the transaction obviously 

In response to the argument (pg.11-12, “Third”), regarding “evaluating the management scope”:
	Examiner respectfully points to the claim as written, where the claim recites “evaluating the management scope for the transaction and associated with the first operator against a management scope associated with the second operator”. The claimed invention has no bearing on whether there is any independent to rules and usage consequences by the publisher or operate independently from one another. 
The claim evaluates the management scope where “the management scope being a collection of permissions defined by at least one of: a set of one or more roles, and one or more resource administration rights, that are assigned to a first operator that initiates the transaction”. Accordingly, Shear teaches management scope includes rights holders to employ rules and/or usage consequences at least partially dependent on roles and responsibilities within an organization, where those roles and responsibilities may be indicated by possession of a digital certificate, digital membership card, and/or other digital credential [Shear: 0164, 0673].  The claimed first and second operators, per the BRI, can be the rights holders and/or roles as the holders/roles are associated to users or human operators.  


In response to the argument (pg.12, “Fourth”), Shear does not provide “evaluating the management scope”, “while the transaction executes”:
	Examiner’s response (above) corresponds and addresses the limitations of “evaluating the management scope” and “while the transaction executes”.

In response to the argument (pg.12, “Fifth”), no “dynamic generation” and “manage scope”:
	Examiner’s response (above) corresponds and applies to the limitation of “management scope”.
	As for the “dynamic generation”, where dynamic means capable of action and/or change. Shear’s invention comprise dynamic capability including techniques for efficiently matching, selecting, narrowcasting, categorizing and/or classifying in a distributed electronic rights and/or other event and/or transaction [Shear: 0002]. Further dynamic generation includes dynamically adjusting the content of an event, in response to a matching among the preferences and/or reactions of a user and/or user group [Shear: 0168] and dynamic user behavior encouraged as a critical link in building ad hoc relationships and cost-effectively distributing content, while simultaneously ensuring that rights holders are protected and retain control [Shear: 0382].

In response to the arguments (pg.12-13):
	The arguments are directed towards limitations already addressed above, thus, the response corresponds and applies to these limitations.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
Conferees:
/EDWARD ZEE/Primary Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                                                                                                                                                                                                                                


{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.